Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Priority

           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 




Claim Rejections - 35 USC § 102

           Claims 1-6, 8 and 10-12 are rejected under 35 U.S.C. 102 (a) 2 as being anticipated by Sun et al. (U.S. PG-Publication # 20210282161).

          Consider claims 1 and 24, Sun et al. clearly disclose a shared wireless fidelity (WiFi) communication device, arranged to: 
          receive a first frame transmitted from a sharing access point (AP), wherein the first frame at least contains information of a shared period that is allowed to be used by the shared WiFi communication device (par. 6 (The method includes receiving a first packet from the first wireless access point that includes scheduling information for a transmission opportunity obtained by a second wireless access point associated with a second BSS, the scheduling information indicating a plurality of portions of the transmission opportunity, the scheduling information including a plurality of access point identifiers associated with a plurality of wireless access points, the scheduling information further indicating which one or more portions of the transmission opportunity are allocated to each respective wireless access point of the plurality of wireless access points for communicating with its respective BSS)), and the shared period is a subset of a time period of transmission opportunity (TXOP) obtained by the sharing AP (par. 97 (the TXOP owner (AP1) obtains a TXOP 702 in block 602 and shares multiple time portions or segments 716 of the TXOP 702 with multiple other coordinated APs (AP2, AP3 and AP4))); and 
          transmit a second frame to a non-AP station (STA), wherein the second frame at least contains the information of the shared period (par. 8 (based on the determination that the scheduling information includes the first access point identifier, updating an intra-BSS network allocation vector for the first BSS based on the duration, the intra-BSS network allocation vector permitting the first wireless station to transmit data to the first wireless access point only in response to receiving a trigger frame from the first wireless access point in the portion of the transmission opportunity allocated to the first wireless access point)).



          Consider claim 2, and as applied to claim 1 above, Sun et al. clearly disclose a shared WiFi communication device, wherein the shared WiFi communication device is a shared AP arranged to share resource of the sharing AP for receiving uplink (UL) transmission from the non-AP STA that belongs to a basic service set (BSS) of the shared AP (par. 8 (based on the determination that the scheduling information includes the first access point identifier, updating an intra-BSS network allocation vector for the first BSS based on the duration, the intra-BSS network allocation vector permitting the first wireless station to transmit data to the first wireless access point only in response to receiving a trigger frame from the first wireless access point in the portion of the transmission opportunity allocated to the first wireless access point)).


          Consider claim 3, and as applied to claim 1 above, it is being rejected for the same reason as set forth in claim 2, except for a shared non-AP STA arranged to share resource of the sharing AP for performing peer-to-peer (P2P) communication with at least one another non-AP STA (par.59 (STAs 104 may form networks without APs 102 or other equipment other than the STAs 104 themselves. One example of such a network is an ad hoc network (or wireless ad hoc network). Ad hoc networks may alternatively be referred to as mesh networks or peer-to-peer (P2P) networks)).


          Consider claim 4, and as applied to claim 1 above, Sun et al. clearly disclose a e shared WiFi communication device, wherein the second frame further contains identification information of the sharing AP (par. 6 (receiving a trigger frame from the first wireless access point in a portion of the transmission opportunity allocated to the first wireless access point. The method further includes transmitting data to the first wireless access point in the portion of the transmission opportunity allocated to the first wireless access point in response to receiving the trigger frame based on the determination that the scheduling information includes the first access point identifier)).


          Consider claim 5, and as applied to claim 4 above, Sun et al. clearly disclose a shared WiFi communication device, wherein the identification information comprises a media access control (MAC) address of the sharing AP or a basic service set (BSS) color of the sharing AP (par. 102 (each user information field may include a respective APID of the respective AP. For example, the APID may be a MAC address of the AP, a BSSID associated with the AP or a BSS color associated with the AP)).


         Consider claim 6, and as applied to claim 4 above, Sun et al. clearly disclose a shared WiFi communication device, wherein the second frame further contains information that notifies the non-AP STA of: 
          during at least a portion of the shared period, ignoring a network allocation vector (NAV) set up by the sharing AP (par. 148 (based on the determination that the scheduling information includes the APID2 and the determination that carrier sensing is not required, STA2 may ignore an inter-BSS NAV in the TXOP portion 7162, and as such, permit itself to transmit the data to AP2 in response to the trigger frame)); and 
          when said at least a portion of the shared period ends, resuming the NAV set up by the sharing AP (par. 148 (STA2 may ignore an inter-BSS NAV in the TXOP portion 7162); EN: This implies NAV will be resumed when that portion of shared period ends).


          Consider claim 8, and as applied to claim 6 above, Sun et al. clearly disclose a shared WiFi communication device, wherein the second frame further contains information indicating that only triggered uplink (UL) transmission is allowed (par. 8 (…permitting the first wireless station to transmit data to the first wireless access point only in response to receiving a trigger frame from the first wireless access point in the portion of the transmission opportunity allocated to the first wireless access point)); and the shared WiFi communication device is further arranged to transmit a trigger frame to trigger UL transmission from the non-AP STA ( par. 8 (permitting the first wireless station to transmit data to the first wireless access point only in response to receiving a trigger frame from the first wireless access point in the portion of the transmission opportunity allocated to the first wireless access point)).

          Consider claim 10, and as applied to claim 4 above, Sun et al. clearly disclose a shared WiFi communication device, wherein the shared WiFi communication device is further arranged to transmit a third frame to the non-AP STA, and the third frame contains information that notifies the non-AP STA of: 
          during the shared period, ignoring a network allocation vector (NAV) set up by the sharing AP (par. 148 (based on the determination that the scheduling information includes the APID2 and the determination that carrier sensing is not required, STA2 may ignore an inter-BSS NAV in the TXOP portion 7162, and as such, permit itself to transmit the data to AP2 in response to the trigger frame)).


          Consider claim 11, and as applied to claim 10 above, Sun et al. clearly disclose a shared WiFi communication device, wherein the second frame further contains information indicating that only triggered uplink (UL) transmission is allowed (par. 8 (the intra-BSS network allocation vector permitting the first wireless station to transmit data to the first wireless access point only in response to receiving a trigger frame from the first wireless access point in the portion of the transmission opportunity allocated to the first wireless access point)); and the shared WiFi communication device is further arranged to transmit a trigger frame to trigger UL transmission from the non-AP STA (par. 8 (based on the determination that the scheduling information includes the first access point identifier, updating an intra-BSS network allocation vector for the first BSS based on the duration, the intra-BSS network allocation vector permitting the first wireless station to transmit data to the first wireless access point only in response to receiving a trigger frame from the first wireless access point in the portion of the transmission opportunity allocated to the first wireless access point)).




          Consider claim 12, and as applied to claim 10 above, Sun et al. clearly disclose a shared WiFi communication device, wherein the second frame further contains information that notifies the non-AP STA of: 
          when the shared period ends, resuming the NAV set up by the sharing AP (par. 148 (STA2 may ignore an inter-BSS NAV in the TXOP portion 7162); EN: This implies NAV will be resumed when that portion of shared period ends).




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or non-obviousness.





         Claims 7, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. PG-Publication # 20210282161), in view of Cavalcanti et al. (U.S. PG-Publication # 2019/0007253).


          Consider claim 7, and as applied to claim 6 above, Sun et al. clearly disclose the device as described.
          However, Sun et al. do not specifically disclose being free to perform channel contention during said at least a portion of the shared period.
          In the same field of endeavor, Cavalcanti et al. clearly show:                   
          wherein the second frame further contains information that notifies the non-AP STA of: 
          being free to perform channel contention during said at least a portion of the shared period (par. 49 (STAs receiving TSF schedule elements indicating shared TXOP slots would contend for the medium within the indicated slot resources)); and 
          limiting uplink (UL) transmission within said at least a portion of the shared period when winning the channel contention (par. 86 (the processing circuitry is to cause transmission of the data frame over the subset of the TXOP slots based on at least one of ….and traffic load on the narrowband channels); EN: This implies the STA has to limit its data so that it can finish transmission within the shared time period). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a shared wireless fidelity (WiFi) communication device, as taught by Sun, and show being free to perform channel contention during said at least a portion of the shared period, as taught by Cavalcanti, so that the efficiency of TXOP utilization can be improved. 



          Consider claim 21, and as applied to claim 1 above, Sun et al. clearly disclose the device as described.
          However, Sun et al. do not specifically disclose being free to perform channel contention during said at least a portion of the shared period.
          In the same field of endeavor, Cavalcanti et al. clearly show:                   
          wherein the second frame further contains information that notifies the non-AP STA of: 
          being free to perform channel contention during said at least a portion of the shared period (par. 49 (STAs receiving TSF schedule elements indicating shared TXOP slots would contend for the medium within the indicated slot resources)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a shared wireless fidelity (WiFi) communication device, as taught by Sun, and show being free to perform channel contention during said at least a portion of the shared period, as taught by Cavalcanti, so that the efficiency of TXOP utilization can be improved. 




          Consider claim 22, and as applied to claim 21 above, Sun et al. clearly disclose the device as described.
          However, Sun et al. do not specifically disclose limiting uplink (UL) transmission within said at least a portion of the shared period when winning the channel contention.
          In the same field of endeavor, Cavalcanti et al. clearly show:                   
          wherein the second frame further contains information that notifies the non-AP STA of: 
          limiting uplink (UL) transmission within said at least a portion of the shared period when winning the channel contention (par. 86 (the processing circuitry is to cause transmission of the data frame over the subset of the TXOP slots based on at least one of ….and traffic load on the narrowband channels); EN: This implies the STA has to limit its data so that it can finish transmission within the shared time period).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a shared wireless fidelity (WiFi) communication device, as taught by Sun, and show limiting uplink (UL) transmission within said at least a portion of the shared period when winning the channel contention, as taught by Cavalcanti, so that the efficiency of TXOP utilization can be improved. 







         Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. PG-Publication # 20210282161), in view of Asterjadhi et al. (U.S. PG-Publication # 2020/0076519).


          Consider claim 9, and as applied to claim 6 above, Sun et al. clearly disclose:         
          (based on the determination that the scheduling information includes the first access point identifier, updating an intra-BSS network allocation vector for the first BSS based on the duration, the intra-BSS network allocation vector permitting the first wireless station to transmit data to the first wireless access point only in response to receiving a trigger frame from the first wireless access point in the portion of the transmission opportunity allocated to the first wireless access point)). 
          However, Sun et al. do not specifically disclose dividing the time period into a plurality of time segments.
          In the same field of endeavor, Asterjadhi et al. clearly show:
          wherein the shared WiFi communication device is further arranged to divide the time period into a plurality of time segments and allocate each time segment to a STA group consisting of one or more non-AP STAs (par. 136 (AP 105-a may group STA 115-a into a first set of STAs 115 that have a similar transmit power and may group STA 115-b into a second set of STAs 115 that have similar transmit powers. In such examples, AP 105-a may send an uplink grant to the first set of STAs 115 including STA 115-a, and may indicate that each of those STA may send uplink grants on a group of RUs at a similar transmit power)); the second frame further contains STA group information of each time segment (par. 136 (it may be desirable for AP 105-a to solicit and receive improved information regarding inter-station interference, and to generate a radio frequency (RF) map indicating which STAs 115 interfere with which other STAs 115. Such information may be used to group STAs 115 into one or more sets, or to regroup current sets of STAs based on current interference information));                    
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a shared wireless fidelity (WiFi) communication device, as taught by Sun, and show dividing the time period into a plurality of time segments, as taught by Asterjadhi, so that the efficiency of TXOP utilization can be improved. 






         Claims 13, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. PG-Publication # 20210282161), in view of Koskela al. (U.S. PG-Publication # 2014/0177517).



          Consider claim 13, and as applied to claim 1 above, Sun et al. clearly disclose the device as described.
          However, Sun et al. do not specifically disclose respecting at least one network allocation vector (NAV) that is not set up by the sharing AP. 
          In the same field of endeavor, Koskela et al. clearly show:                   
          wherein the second frame further contains information that notifies the non-AP STA of: 
          during at least a portion of the shared period, respecting at least one network allocation vector (NAV) that is not set up by the sharing AP (par. 73 (a frame header(s) of a NAV may include a duration field that specifies the transmission time required for the frame, in which time the communication channel may be busy. Other STAs listening to the communication channel may read the duration field and set their NAV, which is an indicator for a STA regarding how long it may need to defer from accessing the channel)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a shared wireless fidelity (WiFi) communication device, as taught by Sun, and show respecting at least one network allocation vector (NAV) that is not set up by the sharing AP, as taught by Koskela, so that the efficiency of TXOP utilization can be improved. 



          Consider claim 15, and as applied to claim 13 above, Sun et al. clearly disclose a shared WiFi communication device, wherein the second frame further contains information indicating that only triggered uplink (UL) transmission is allowed (par. 8 (based on the determination that the scheduling information includes the first access point identifier, updating an intra-BSS network allocation vector for the first BSS based on the duration, the intra-BSS network allocation vector permitting the first wireless station to transmit data to the first wireless access point only in response to receiving a trigger frame from the first wireless access point in the portion of the transmission opportunity allocated to the first wireless access point)); and the shared WiFi communication device is further arranged to transmit a trigger frame to trigger UL transmission from the non-AP STA (par. 8 (based on the determination that the scheduling information includes the first access point identifier, updating an intra-BSS network allocation vector for the first BSS based on the duration, the intra-BSS network allocation vector permitting the first wireless station to transmit data to the first wireless access point only in response to receiving a trigger frame from the first wireless access point in the portion of the transmission opportunity allocated to the first wireless access point)).



          Consider claim 17, and as applied to claim 1 above, Sun et al. clearly a 
shared WiFi communication device, wherein the second frame further contains information that notifies the non-AP STA of: 
          
          during at least a portion of the shared period, ignoring the NAV set up via the shared WiFi communication device (par. 148 (based on the determination that the scheduling information includes the APID2 and the determination that carrier sensing is not required, STA2 may ignore an inter-BSS NAV in the TXOP portion 7162, and as such, permit itself to transmit the data to AP2 in response to the trigger frame)); and 
          when said at least a portion of the shared period ends, resuming the NAV set up via the shared WiFi communication device (par. 148 (STA2 may ignore an inter-BSS NAV in the TXOP portion 7162); EN: This implies NAV will be resumed when that portion of shared period ends). 
          However, Sun et al. do not specifically disclose setting up a network allocation vector (NAV) that is identical to that set up by the sharing AP. 
          In the same field of endeavor, Koskela et al. clearly show:
          setting up a network allocation vector (NAV) that is identical to that set up by the sharing AP (par. 73 (a frame header(s) of a NAV may include a duration field that specifies the transmission time required for the frame, in which time the communication channel may be busy. Other STAs listening to the communication channel may read the duration field and set their NAV);                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a shared wireless fidelity (WiFi) communication device, as taught by Sun, and show setting up a network allocation vector (NAV) that is identical to that set up by the sharing AP, as taught by Koskela, so that the efficiency of TXOP utilization can be improved. 



          Consider claim 19, and as applied to claim 17 above, Sun et al. clearly disclose a shared WiFi communication device, wherein the second frame further contains information indicating that only triggered uplink (UL) transmission is allowed (par. 8 (based on the determination that the scheduling information includes the first access point identifier, updating an intra-BSS network allocation vector for the first BSS based on the duration, the intra-BSS network allocation vector permitting the first wireless station to transmit data to the first wireless access point only in response to receiving a trigger frame from the first wireless access point in the portion of the transmission opportunity allocated to the first wireless access point)); and the shared WiFi communication device is further arranged to transmit a trigger frame to trigger UL transmission from the non-AP STA (par. 8 (based on the determination that the scheduling information includes the first access point identifier, updating an intra-BSS network allocation vector for the first BSS based on the duration, the intra-BSS network allocation vector permitting the first wireless station to transmit data to the first wireless access point only in response to receiving a trigger frame from the first wireless access point in the portion of the transmission opportunity allocated to the first wireless access point)). 



         Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. PG-Publication # 20210282161), in view of Koskela al. (U.S. PG-Publication # 2014/0177517), and in view of Sun al. (U.S. PG-Publication # 2022/0217770), hereinafter “Sun2”.


          Consider claim 14, and as applied to claim 13 above, Sun et al. clearly disclose the device as described.
          However, Sun et al. do not specifically disclose allowing of channel contention. 
          In the same field of endeavor, Sun2 et al. clearly show:                   
          wherein the second frame further contains information that notifies the non-AP STA of: 
          after said at least one NAV setup ends and before said at least a portion of the shared period ends, allowing of channel contention (par. 72 (A STA may perform a transmission without approval from its associated AP when the STA listens to a shared medium for a certain period and determines the medium is free)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a shared wireless fidelity (WiFi) communication device, as taught by Sun, and show allowing of channel contention, as taught by Sun2, so that the efficiency of TXOP utilization can be improved. 







         Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. PG-Publication # 20210282161), in view of Koskela al. (U.S. PG-Publication # 2014/0177517), and in view of Asterjadhi et al. (U.S. PG-Publication # 2020/0076519).


          Consider claim 16, and as applied to claim 13 above, Sun et al. clearly disclose a shared WiFi communication device is:
          (based on the determination that the scheduling information includes the first access point identifier, updating an intra-BSS network allocation vector for the first BSS based on the duration, the intra-BSS network allocation vector permitting the first wireless station to transmit data to the first wireless access point only in response to receiving a trigger frame from the first wireless access point in the portion of the transmission opportunity allocated to the first wireless access point)).  
          However, Sun et al. do not specifically disclose dividing the time period into a plurality of time segments 
          In the same field of endeavor, Asterjadhi et al. clearly show:
          wherein the shared WiFi communication device is further arranged to divide the time period into a plurality of time segments and allocate each time segment to a STA group consisting of one or more non-AP STAs (par. 136 (AP 105-a may group STA 115-a into a first set of STAs 115 that have a similar transmit power and may group STA 115-b into a second set of STAs 115 that have similar transmit powers. In such examples, AP 105-a may send an uplink grant to the first set of STAs 115 including STA 115-a, and may indicate that each of those STA may send uplink grants on a group of RUs at a similar transmit power)); the second frame further contains STA group information of each time segment (par. 136 (it may be desirable for AP 105-a to solicit and receive improved information regarding inter-station interference, and to generate a radio frequency (RF) map indicating which STAs 115 interfere with which other STAs 115. Such information may be used to group STAs 115 into one or more sets, or to regroup current sets of STAs based on current interference information));                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a shared wireless fidelity (WiFi) communication device, as taught by Asterjadhi, and show dividing the time period into a plurality of time segments, as taught by Asterjadhi, so that the efficiency of TXOP utilization can be improved. 





         Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. PG-Publication # 20210282161), in view of Koskela al. (U.S. PG-Publication # 2014/0177517), and in view of Cavalcanti et al. (U.S. PG-Publication # 2019/0007253).


          Consider claim 18, and as applied to claim 17 above, Sun et al. clearly disclose the device as described.
          However, Sun et al. do not specifically disclose being free to perform channel contention during said at least a portion of the shared period.
          In the same field of endeavor, Cavalcanti et al. clearly show: 
          wherein the second frame further contains information that notifies the non-AP STA of: 
          being free to perform channel contention during said at least a portion of the shared period (par. 49 (STAs receiving TSF schedule elements indicating shared TXOP slots would contend for the medium within the indicated slot resources)); and 
          limiting uplink (UL) transmission within said at least a portion of the shared period when winning the channel contention (par. 86 (the processing circuitry is to cause transmission of the data frame over the subset of the TXOP slots based on at least one of ….and traffic load on the narrowband channels); EN: This implies the STA has to limit its data so that it can finish transmission within the shared time period).                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a shared wireless fidelity (WiFi) communication device, as taught by Sun, and show being free to perform channel contention during said at least a portion of the shared period, as taught by Cavalcanti, so that the efficiency of TXOP utilization can be improved. 





         Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. PG-Publication # 20210282161), in view of Koskela al. (U.S. PG-Publication # 2014/0177517), and in view of Asterjadhi et al. (U.S. PG-Publication # 2020/0076519).

          Consider claim 20, and as applied to claim 17 above, Sun et al. clearly disclose a shared WiFi communication device, (based on the determination that the scheduling information includes the first access point identifier, updating an intra-BSS network allocation vector for the first BSS based on the duration, the intra-BSS network allocation vector permitting the first wireless station to transmit data to the first wireless access point only in response to receiving a trigger frame from the first wireless access point in the portion of the transmission opportunity allocated to the first wireless access point)).
          However, Sun et al. do not specifically disclose divide the time period into a plurality of time segments. 
          In the same field of endeavor, Asterjahdi et al. clearly show: 
          wherein the shared WiFi communication device is further arranged to divide the time period into a plurality of time segments and allocate each time segment to a STA group consisting of one or more non-AP STAs (par. 136 (AP 105-a may group STA 115-a into a first set of STAs 115 that have a similar transmit power and may group STA 115-b into a second set of STAs 115 that have similar transmit powers. In such examples, AP 105-a may send an uplink grant to the first set of STAs 115 including STA 115-a, and may indicate that each of those STA may send uplink grants on a group of RUs at a similar transmit power)); the second frame further contains STA group information of each time segment (par. 136 (it may be desirable for AP 105-a to solicit and receive improved information regarding inter-station interference, and to generate a radio frequency (RF) map indicating which STAs 115 interfere with which other STAs 115. Such information may be used to group STAs 115 into one or more sets, or to regroup current sets of STAs based on current interference information));                  
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a shared wireless fidelity (WiFi) communication device, as taught by Sun, and show divide the time period into a plurality of time segments, as taught by Asterjadhi, so that the efficiency of TXOP utilization can be improved. 


 







         Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. PG-Publication # 20210282161), in view of Cavalcanti et al. (U.S. PG-Publication # 2019/0007253).


          Consider claim 23, and as applied to claim 21 above, Sun et al. clearly disclose a shared WiFi communication
          (based on the determination that the scheduling information includes the first access point identifier, updating an intra-BSS network allocation vector for the first BSS based on the duration, the intra-BSS network allocation vector permitting the first wireless station to transmit data to the first wireless access point only in response to receiving a trigger frame from the first wireless access point in the portion of the transmission opportunity allocated to the first wireless access point)). 
          However, Sun et al. do not specifically disclose dividing the time period into a plurality of time segments. 
          In the same field of endeavor, Asterjadhi et al. clearly show:
          wherein the shared WiFi communication device is further arranged to divide the time period into a plurality of time segments and allocate each time segment to a STA group consisting of one or more non-AP STAs (par. 136 (AP 105-a may group STA 115-a into a first set of STAs 115 that have a similar transmit power and may group STA 115-b into a second set of STAs 115 that have similar transmit powers. In such examples, AP 105-a may send an uplink grant to the first set of STAs 115 including STA 115-a, and may indicate that each of those STA may send uplink grants on a group of RUs at a similar transmit power)); the second frame further contains STA group information of each time segment (par. 136 (it may be desirable for AP 105-a to solicit and receive improved information regarding inter-station interference, and to generate a radio frequency (RF) map indicating which STAs 115 interfere with which other STAs 115. Such information may be used to group STAs 115 into one or more sets, or to regroup current sets of STAs based on current interference information));                    
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a shared wireless fidelity (WiFi) communication device, as taught by Sun, and show dividing the time period into a plurality of time segments, as taught by Asterjadhi, so that the efficiency of TXOP utilization can be improved. 








Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
September 12, 2022